COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                NOTICE TO TRIAL COURT CLERK FOR
                                 CLERK’S RECORD ON INDIGENCE

Appellate case name:        Artis Charles Harrell v. S.P. Dairy Ashford d.b.a Salon Park &
                            Brinson Management Corporation

Appellate case number:      01-15-00865-CV

Trial court case number: 2014-68877

Trial court:                189th District Court of Harris County

        The appellant has filed an affidavit of indigence in the above-referenced appeal. If no
contest to the affidavit of indigence was filed, then the trial-court clerk must promptly notify this
Court. If a contest was filed, then the trial-court clerk is directed to prepare, certify, and file with
this Court a clerk’s record on indigence containing the final judgment, post-judgment motion(s),
notice of appeal, affidavit(s) of indigence, contest(s) to the affidavit(s) of indigence, the trial
court’s signed order(s) extending the time for conducting a hearing on the contest (if any), the
notice(s) of hearing on the affidavit(s) of indigence, the trial court’s signed order ruling on the
contest(s) to the affidavit(s) of indigence, and any other documents directly related to the
question of the indigence status of appellant. See Tex. R. App. P. 34.5(c)(1).

        The trial-court clerk’s record on indigence is due to be filed in the First Court of Appeals
no later than November 23, 2015.




Clerk’s signature:
                     Christopher A. Prine, Clerk of the Court

Date: October 20, 2015